As filed with the Securities and Exchange Commission on August 11, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NOVAN, INC. (Exact name of registrant as specified in its charter) Delaware 20-4427682 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4105 Hopson Road Morrisville, North Carolina (Address of Principal Executive Offices) (Zip Code) NOVAN, INC. 2(AS AMENDED) (Full title of the plan) G. Kelly Martin Interim Chief Executive Officer Novan, Inc. 4105 Hopson Road
